ROGERS, Circuit Judge.
These suits grew out of a collision in the Hudson River on November 17, 1917, which resulted in the sinking of the steam lighter James Logan within 10 or 15 minutes of the collision. The first of these suits was brought by the libelant Verdón, as owner of the steam lighter James Logan, against the steamer Lexington, for damages sustained by reason of the sinking of the James Logan. Damages in the sum of $45,000 were asked. The second of the suits was brought by the libelant Highberger, the owner of the *354Logan’s cargo, against the James Logan, and the Lexington was impleaded under the Fifty-Ninth rule. The two cases were tried together below, and were disposed of in one opinion. They will be so disposed of in this court. The court below dismissed both the libel and the petition against the Lexington, and held tire Logan solely at fault.
The Lexington is a. steel screw passenger and freight steamer, 246 feet long and 46 feet beam, and malees regular trips between New York and Providence. The James Logan was a steam lighter about 109 feet long and had on board a cargo of 1,247 bundles of wire rods weighing 98,913 gross tons. On the day in question, and at about 5 :22 p. m. the Lexington left her berth at Pier 39, New York, on her trip to Providence. The weather was fair, tide ebb, and the wind was light. Her master was in the pilot house, with the first and second pilots and two quarter masters. A competent lookout was stationed on the bow and regulation lights were set and burning brightly. On her way down the river she kept about 1,000 feet off the New York piers. When she was just above Frankiin street she exchanged signals of two blasts with the tug New York Central No. 27, which had a car float made fast on each side and came out from the side of Pier No. 23, Franklin street. The Lexington slowed, and then stopped her engines, for No. 27 to cross her bow.
When No. 27’s starboard car float had cleared the Lexington’s bow, the Lexington observed a little on her port bow, nearly head and head, the red-light and staff light of the Logan, about 1,500 feet down stream, and blew a signal of one blast, and ported her helm. The Logan crossed the Lexington’s one blast with two blasts. sThe Lexington slowed her engines, repeated her signal of one blast, and hard aported her helm. The Logan again crossed the Lexington’s one blast with two blasts, and the Lexington immediately reversed her engines full speed and sounded three blasts of her whistle, indicating that her engines were going full speed astern. The Logan sheered to port acroás the Lexington’s bow, closing in her red light, and opening up her green. The Lexington’s stem struck the Logan’s starboard side, a little forward of amidships, cutting into the Logan below the water line, so that she sank. The Lexington stood by and offered assistance, but 'the crew of the Logan was taken off by the tug Cornelius Van Cott.
At the time of the collision the Lexington was headed diagonally downstream toward-the ferry slip of the Central Railroad of New Jersey on the Jersey side, and the Logan was headed diagonally upstream toward the Lackawanna or Erie ferry slip on the New Jersey side. The collision occurred at 5:33 p. m., Lexington’s time. The Lexington had been making about 8 miles through the water, but by reversing she got off her headway, so that she was going only with the tide at the time of collision. The Logan, which had been making about 8 miles through the water, at no time backed her engines, and was going-at that speed when the two vessels came together.
The Logan left Communipaw, Jersey City, bound for Pier 56, North *355River, and took a course across the river towards the New York shore. Her original story, it appears in the libel, was that when about opposite Pier 19 a tug with a car float crossed her bow, coming from the New York shore; that over the car float she saw the range lights of the Lexington; that as soon as the car float cleared she saw the Lexington’s green light; that the Lexington blew the Logan two whistles, which the Logan answered with two and starboarded; that, when about 300 or 400 feet off, the Lexington sheered to starboard, showing both lights; that the Logan repeated her two whistles, which the Lexington answered with two, and followed a moment later with one, whereupon the engines of the Logan were stopped, but the Lexington’s stem struck the Logan’s starboard side, a little forward of amidships causing an immediate sinking. The master of the Logan admitted that, when the Logan opened up to the Lexington, the Logan was showing the Lexington her red light.
The Logan’s story involves, as the court below pointed out, the remarkable assertion that the Lexington not only did the wrong thing, but said by her whistles that she would do the right thing, which right thing she herself proposed by blowing the first two-blast signal, and then instantly did exactly the opposite thing, and wantonly ran down the Logan. The story is not credible, and we are unable to accept it. We do not believe that the Lexington blew a two-blast signal. The captain of the Lexington denies the story, and he is fully corroborated. The Logan’s story is outside the bounds of any possible credence, and the testimony of some of the Logan’s witnesses seems to us ridiculous.
It is not necessary to review in this opinion the testimony in detail. That was very carefully done in the court below, and we concur fully in the conclusions which were reached respecting it.
The decree is affirmed, with costs.